


--------------------------------------------------------------------------------



Exhibit 10.2
Supplemental Agreement


Party A (the Lessor): Chongqing Yinhai Financial Leasing Co., Ltd.
Legal Representative: Pang Xianwei
Registered Office: No. 56, Middle of Huangshan Avenue, Yubei District, Chongqing


Party B (the Lessee): Chongqing Alpha and Omega Semiconductor Technology Co.,
Ltd.
Legal Representative: MIKE FUSHING CHANG
Registered Office: No. 288, Yuefu Avenue, Beibei District, Chongqing


Whereas,
Party A and Party B signed the Financial Lease (Leaseback) Contract (Contract
No.: YZ(2018)0401 and its Supplemental Agreement (Contract No.: YZ(2018)0401-1)
on May 9, 2018 (hereinafter collectively referred to as the “Master Contract”).
After signing of the Master Contract, Party A has fully performed its
obligations under the Master Contract according to its terms and conditions. The
Parties hereby reach the following agreement through consultation:
The Conditions for Lease in Part I Business Terms of the Master Contract are
modified as follows:
The lease interest rate shall be a floating rate, and the lease interest rate =
loan prime rate (LPR) + spread
The LPR above is the LPR5Y quotation applicable to the working day before the
reset day.
The spread is 81.25BP.
II. Article 10.2.1 of the Master Contract is modified as follows:
The rent consists of the principal and the interest. From the lease commencement
date, Party A will collect rent by the entire principal for the lease. Interests
for the lease shall be determined by the following method B:
A. Fixed interest rate, which will remain unchanged during the term of the lease
and will not be adjusted together with People’s Bank of China’s adjustment of
benchmark interest rate for loans during the same term.
B. Floating interest rate: interest rate for the lease is determined by the LPR
for five years released by the National Interbank Funding Center plus the spread
of 81.25 (each point represents 0.01%) (the formula is: interest rate for the
lease = LPR + the spread)
During the term of the lease, when LPR is adjusted by the quotation released by
the National Interbank Funding Center, the interest rate for the lease shall be
adjusted accordingly. The first Interest Rate Conversion Day for the LPR under
the Agreement is June 28, 2020, which will then be adjusted on a quarterly
basis. The Financing Rate floating day shall be calculated from Interest Rate
Conversion Day. The LPR adopted shall be the LPR applicable to the working day
before the interest rate floating day (if the working day before the interest
rate floating day is the LPR release day, the LPR newly released on the day
shall be applied), commencing from the same day of the next period (if the
floating day is at the end of a month, then the reset day shall be determined by
the actual day at the end of the month). After expiry of the floating period,
the rate for the next floating period shall be determined by the corresponding
LPR.
When the above adjustments are made, the Parties shall make corresponding
adjustments to rents in Appendix III Rent Payment Form of the Master Contract.
Party A shall notify Party B by issuing the Rent Adjustment Notice in the format
set forth in Article 3 of the Agreement concerning the above-mentioned
adjustments. Party B shall accept such adjustments. The actual day for rent
adjustments





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------



shall be subject to the Rent Adjustment Notice issued to Party B in the format
set forth in Article 3 of the Agreement.
III. (Format of) Appendix IV in the Master Contract: Rent Adjustment Notice is
modified as follows:

Rent Adjustment Notice
To: [Chongqing Alpha and Omega Semiconductor Technology Co., Ltd.]
In accordance with the Financial Lease Contract No. [YZ(2018)0401] between the
Parties, we hereby make the following adjustments to the rents under the
abovementioned Financial Lease Contract: as of , the interest rate for the lease
is adjusted to . Please pay the rents as per the “Amount after Adjustment” in
the following form to our company:
Currency: RMB Unit: Yuan
Instalment
Rent Payment Day
Amount before Adjustment
Amount after Adjustment
    th Instalment
 
 
 
…
 
 
 
Total
 
 
 

The rents should be paid to the following account:
Payee: Chongqing Yinhai Financial Leasing Co., Ltd.
Bank: Chongqing Branch of the Export-Import Bank of China
Account No.: 2100000100000237876


Party A: Chongqing Yinhai Financial Leasing Co., Ltd. (Seal)
Legal Representative/Authorized Representative (Signature/Seal): Pang Xianwei


Party B has received the above Rent Adjustment Notice and hereby confirms its
content.
Party B: [Chongqing Alpha and Omega Semiconductor Technology Co., Ltd.] (Seal)
Legal Representative/Authorized Representative (Signature/Seal): Mike FuShing
Chang
Date:

IV. The Agreement is the supplemental agreement to the Master Contract, and
becomes an integral part of the Master Contract upon signing. Terms of the
Master Contract not amended in the Agreement shall remain in force.
V. The Agreement comes into effect upon signing and sealing by the Parties. The
Agreement is made in four copies with each Party holding two copies. All copies
have equal legal force.
VI. The Agreement comes into effect when it is signed/sealed by the legal
representatives or authorized representatives of the Parties and sealed with
their official seals.


(Remainder of the Page Intentionally Left Blank)





--------------------------------------------------------------------------------




--------------------------------------------------------------------------------







Signature Page of the Supplemental Agreement [Contract No.: YZ(2018)0401]


Party A: Chongqing Yinhai Financial Leasing Co., Ltd. (Seal)
Legal Representative/Authorized Representative (Signature/Seal): Pang Xianwei


Party B: [Chongqing Alpha and Omega Semiconductor Technology Co., Ltd.] (Seal)
Legal Representative/Authorized Representative (Signature/Seal): Mike FuShing
Chang


August 3, 2020



